DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-7, & 9-20 are currently pending on the application, claims 1, 4-7, 9-15, & 17-20 are amended and claims 2-3 & 8 are cancelled.
The previous objection to specification marked on the summary of the office action from was incorrect and no objection to the specification was made.
In light of the amendments, all previous claim objections are withdrawn. Similarly, all previous rejections under 35 U.S.C. 112(b) are withdrawn, but for the rejection to claim 5.
The 112f interpretation of “cooling step” remains even though applicant has amended to state “driving unit cooling step” because the step does not indicate what actually occurs in order to lower the temperature of the drive unit. 
In light of the amendments, the previous rejection to the claims is withdrawn in order to present a new grounds of rejection.
Response to Arguments
Applicant's arguments filed 06/17/202 have been fully considered but they are not fully persuasive.
As to applicant’s argument regarding the on/off cycling of the motor being within the washings and not between, examiner respectfully disagrees. Woo discloses multiple actuations of the basket and pulsator. The actuations of the pulsator can be either 1.1 or 1 seconds long, and the basket motions are 2.5 seconds long. Since there is an off period between each activation of the pulsator or basket motion, the off portions can be considered after a basket/pulsate motion.  Thus, Woo actually does disclose a cooling step (OFF period) after a basket motion (any off period after the second instance of tub rotation). 
Second, although the purpose of the off period appears to be directed towards changing rotation direction of the tub/pulsator, the mere fact of the motor being off does indeed lower the temperature of the motor, even if by a miniscule amount.
Applicant argues that a skilled artisan would not modify Woo with the teachings of Yoon. Yoon is directed towards managing motor temperature during periods of time when the motor is running. Since Woo operates a motor, the teachings of Yoon are applicable to Woo, such that high temperatures of the motor initiate some response to cool the motor.
Applicant also argues that none of the art teaches the driving unit being controlled with less load than in a basket motions and pulsate motions. However, applicant has already stated that Yoon is directed towards decreasing load on a motor in order to cool the motor. Further, since a controller controls the on-off cycling of the motor, when the motor is turned off there is no load on the motor. Thus, the motor is controlled to have less load than the basket and pulsate motions.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving unit cooling step” in claim 1. This interpretation applies to claims 1, 4-7, 9-11, and 17-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, applicant states the phrase “performance time” it is unclear if this is meant to mean the same as a “time” or “duration”, or if the term “performance” denotes some characteristic not associated with a normal “time” or “duration”. For examination purposes the limitation will be interpreted as if it read “duration”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, 10-11, 13, 15, & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US20190360142A1) in view of Yoon (KR19980039510A) and Choi (CN101838917A).
As to claim 1, Woo teaches a washing machine (abstract) comprising: a tub to hold wash water (Fig.1 ref 20); a drum rotatably mounted in the tub (Fig.1 ref 30); a pulsator rotatable mounted in the drum (Fig.1 ref 31); a sub-drum (Fig.1 ref 100) mounted detachably coupled [0051] to an inner circumferential surface of the drum and configured to hold water; a drive unit (Fig.1 refs 40-42) configured to rotate the drum and pulsator [0063]. The method for operating said washing machine includes the following: a water supply step (Fig.8A ref 308 to Fig.8b ref 318) of supplying water to the tub and sub-drum; a water current forming step (see Fig.8B refs 320 & 322) comprising a plurality of basket motions (see Fig.9, e.g. washings 2 & 4 or any subset thereof containing at least two on/off cycles of motions) and a plurality of pulsate motions (see Fig.9, e.g. washings 1 & 3 or any subset thereof containing at least two on/off cycles of motions) in a wash cycle and a rinse cycle [0165], either sequentially or alternately [0145], it is noted that the water current forming step can be any combination of washings so long as they comprise drum and basket motions; each basket motion forms a water current in the wash water held in the tub and sub-drum simultaneously (created by rotation of drum and sub-drum), as the drum and sub-drum are driven together [0053]; each pulsate motion forms a water current in wash water held in the drum when driven [0048]; a driving unit cooling step after at least one basket motion (see [0142] and Fig.9 “OFF” that occurs after basket motion) of the water current forming step to lower the temperature of the drive unit; an execution time of the drive unit cooling step is preset in at least the wash cycle; and in the drive unit cooling step, the drive unit is controlled off (when the drive unit is off there is no load, consequently the load is less than a load when the motor is on). The off period of the motor reads on a drive unit cooling step since the motor cools down when turned off, even if for a short period of time. Woo does not disclose an additional water supply step for determining and supplying water during a cooling step. However, such a feature is known in the art, as evidenced by Yoon.
Yoon discloses an art related washing machine (Fig.1) and method of reducing motor load to avoid overheating of the motor (abstract). The method includes determining a temperature of the motor and supplying water to reduce the load (para. 37 & 41-43). Specifically, a temperature sensor (Fig.2 ref 240) obtains a temperature and delivers it to a controller (Fig.2 ref 220) and utilizes a water level sensor (Fig.2 ref 200) to sense a water level and add to the water level if possible. The configuration of Yoon provides a method of decreasing load a motor in order to avoid an overheating/overloading condition (abstract). Although Yoon does not explicitly state that such cooling step is performed after a basket motion, such a feature would have been obvious in view of Choi.
Choi discloses an art related washing machine and method (abstract) wherein reduction of motor speed can be applied to either or both of the pulsator and tub rotation [0032], as it is understood that either rotating of the pulsator or the washing tub increases temperature of a motor.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Woo to include temperature checking of the motor and water supply steps along with each of the on-off cycling of the motor, or at least at the end of each washing, to ensure protection of the motor from overheating/overloading (Yoon abstract in conjunction with Choi [0032]). Further, such a modification would increase durability (Yoon abstract) and allow a certain amount of decrease in the overall cleaning duration by reducing a possible down time of the motor.
As to claim 4, Modified Woo teaches the method of claim 1, wherein the total duration of the pulsate motion is longer than a total duration of the basket motion (see Woo Fig.9, washing 1 has a total time of 4 minutes and washing 2 has a total time of 3 minutes total drum motion, accounting for their on/off time the pulsating motion is on for ~138 seconds and the drum motion for ~80 seconds).
As to claim 5, Modified Woo teaches the method of claim 1, wherein the duration of the water current forming step is longer than the duration of the cooling step (see Woo Fig.9 washing 1 on time ~ 138 seconds, washing 2 on time is ~80 second, washing 1 off time is ~101 seconds, washing 2 off time is ~98 second, thus total on time is ~218 seconds and total off time is ~199 seconds).
As to claim 6, Modified Woo teaches the method of claim 1, wherein the water current forming step can be arbitrarily defined at any point so long as it contains a plurality of basket and pulsate motions. In this interpretation the water current step is defined starting from the last two on/off cycles of washing 1 (see Woo Fig.9) and end at the end of washing 2 (see Woo Fig.9). Since the water current step only has two executions of pulsating motion while the basket motion has ~32 executions of basket motion, the frequency of the basket motion is larger than the pulsate motion execution frequency.
As to claim 7, Modified Woo teaches the method of claim 1, wherein a maximum duration of the basket motion is less than that of a pulsate motion (see Woo Fig.9 washing 2 less than washing 1).
As to claim 10, Modified Woo teaches the method of claim 1, wherein since the modification provides water supply step at each of the off cycles, the water supply step is performed between the basket and pulsating motions, between successive basket motions, and/or successive pulsate motions (see Woo Fig.9).
As to claim 11, Modified Woo teaches the method of claim 8, but does not teach the sub-drum rotating to a specific preset location and stopping there. The preset location being a location where the drum must be located in order for water to be supplied and other locations not being able to supply the additional water (as indicated by the instant application [0036 & 0174]. However, the claim currently does not require such features, all that is required is that the sub-drum needs to move to a preset location. In this case, each off cycle the motor performs 3.75 rotations (see Woo Fig.9). Thus, in the scenario where the modification provides the additional water supply at the end of each washing, the motor has rotated at least ~120 times (see Woo Fig.9 minimum for tub rotation is 3 minutes). Thus, there is a reasonable expectation that the sub-drum has made at least 1 full rotation, thereby moving to all locations including a preset location (e.g. location in which the sub-drum was inserted).
As to claim 13, Modified Woo teaches the method of claim 1, wherein the cooling step includes a pause step (see Woo Fig.9 on/off stoppage of pulsator/drum) after which the drum is rotated in alternate directions (Woo [0142]). Since the drum must start from an off position there is a decreased rpm for which the drum spins at for a period of time until reaching steady state. Thus, the on/off rotation also reads on the lowered repeated clockwise/counter-clockwise directions.
As to claim 15, Modified Woo teaches the method of claim 13, wherein the pause step is between the basket and pulsate motion (see Woo Fig.9 any off step which occurs between the pulsator and tub rotation, e.g. between washing 1 and 2, 2 and 3, etc.).
As to claim 17, Modified Woo teaches the method of claim 1, wherein the wash cycle has an initial wash cycle (Woo Fig.9 see Washing 2/4/6) and a latter washing cycle (Woo Fig.9 washing 8) which are relative to a time when water is supplied (see Woo Figs.8A-8B) and a frequency and duration of the basket motion in the initial cycle is greater than in the latter cycle (see Woo Fig.9 total duration of washings 2,4, & 6 account for 11 minutes and three occurrences where washing 8 is once occurrence and 4 minutes).
As to claim 18, Modified Woo teaches the method of claim 1, wherein the basket motions are performed serially after the pulsate motions are performed (see Woo Fig.9 washing 2 after washing 1).
As to claim 19, Modified Woo teaches the method of claim 1, wherein the pulsate motion is performed after the basket motion, and the cooling step is performed after the pulsate motion (see Woo Fig.9). In this interpretation the current forming step also includes washing 5, thus the pulsation motions are performed after the basket motions and the cooling step that occurs after the first three occurrences of pulsation in washing 5 reads on the preset cooling step.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US20190360142A1) in view of Yoon (KR19980039510A) and Choi (CN101838917A) as applied to claim 1 above, and further in view of Im (US20100325815A1).
As to claim 9, Modified Woo teaches the method of claim 1, wherein it is stated the off time is extended (Yoon abstract, see also para. 21 & 26). Thus, indicating that a stop time is already present and Yoon also discloses that the washing method is started again after the supply (Yoon para. 41-42). Thus, indicating that rotation has been stopped during the water supply. However, assuming arguendo that it is not explicitly clear that such stoppage is present, this feature is known in the art as evidenced by Im.
Im discloses an art related washing machine (abstract) having a pulsator and tub (see Fig.3) wherein water supply can be provisioned both while the tub/pulsator is rotating and when it is stopped [0060]. Providing the water supply while the motor is stopped improves wetting of laundry and washing efficiency [0060].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the method of Woo such that the rotation of the pulsator and tub is stopped to improve wetting of laundry and washing efficiency (Im [0060]). As a skilled artisan realizes there is only has a limited number of choices regarding rotation of the pulsator/tub for supplying water (i.e. rotating or not rotating), they would have found it obvious to try either/both options. Further, since the purpose of addition of water is to prevent a motor from overheating one of ordinary skill in the art would find it obvious to have stopped the motor while supplying water in order to allow for extra cooling time.

Claims 12, 14, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US20190360142A1) in view of Yoon (KR19980039510A) and Choi (CN101838917A) as applied to claim 1 above, and further in view of Kim (US20110131734A1).
As to claim 12, Modified Woo teaches the method of claim 1, but does not explicitly teach a laundry detangling step. However, such a feature is known in the art, as evidenced by Kim.
Kim discloses an art related washing machine comprising a tub, drum, pulsator and a method of operating said washing machine (abstract). The method includes incorporating a laundry disentangling step (Fig.5 ref s60 or Fig.8 ref S170) which also effectively cools a motor and its driver [0082]. The disentangling step provides low rpm clockwise and counter-clockwise rotation to untangle laundry [0074]. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Woo to include a disentangling step within at least one of the cooling steps in order to reduce motor temperature and untangle laundry (Kim [0074 & 0082]).
As to claim 14, Modified Woo teaches the method of claim 12, wherein the Kim discloses that disentangling step occurs during a washing method (Kim abstract, [0029 and 0052], and Fig.5). The disentangling step and occurs after pulsating motions (see Fig.5 refs s30-s50 & [0054]) and before tub rotating motion (Fig.5 ref s70 & [0075]). Woo discloses that same procedural alternating, or successive, operation of the tub and pulsator rotation is utilized in rinsing [0165]. Thus, there exists a pause step during the rinse cycle which occurs after the disentangling step (e.g. Woo Fig.9 washing 1 would be rinsing 1). Accordingly, the disentangling step exists between a pause in the rinse step and a previous pulsate motion (e.g. Woo Fig.9 washing 1 pulsate motions). Alternatively, because only a mere pause is required, and Kim shows that after disentangling the motor is stopped (see Kim Fig.6), there exists some small amount of pause after the disentangling step.
As to claim 16, Modified Woo teaches the method of claim 12, wherein the wash cycle has an initial wash cycle and latter wash cycle (see Woo Fig.9) whose timings are relative to a water supply operation. Further, Kim discloses providing a laundry disentangling step that occurs in a later half of a washing cycles (see Kim Fig.5 ref S60 Fig.8 ref S170). Thus, a skilled artisan would have performed the modification in the simplest manner, by incorporating the disentangling step in the latter half of a wash cycle, as disclosed by Kim.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US20190360142A1) in view of Yoon (KR19980039510A) and Choi (CN101838917A) as applied to claim 1 above, and further in view of Zhang (US20140033444A1).
As to claim 20, Modified Woo, teaches the method of claim 1, wherein the washing machine has a drain pump (Woo [0065]). Modified Woo does not explicitly teach a final water current forming step and draining while not rotating. However, such a feature is known in the art as evidenced by Zhang.
Zhang discloses an art related washing machine and method (abstract) wherein a dewatering step is performed after rinsing, in which the tub is alternately rotated and stopped and after stopping the rotation of the drum, drainage is performed [0030]. Dewatering reads on a basket motion as it is a motion of the basket which provides a water current in the water. The method of rotating and stopping the drum and then draining allows for more energy efficient drainage [0030 & 0058].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Woo to provide a dewatering and draining procedure as disclosed in Zhang to improve energy efficiency of the draining procedure. Further, it is in the purview of one of ordinary skill in the art to utilize a known procedure for draining when one is not explicitly disclosed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hwang (KR20130048453A) discloses an art related washing machine wherein a known way to decrease temperature of a washing machine motor is to increase water level and reduce operating time for left/right rotation (abstract & [0042]) of a pulsator [0020-0021]. The introduction of additional water reduces load on the motor and prevent temperature from continuously increasing [0047].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (KR20150041855A) discloses an art related washing machine wherein a manner of cooling a motor is to decrease an on time and increase an off time (Fig.6 & [0054]) of a rotating drum [0031].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Im (US20140033449A1) discloses a method for a washing machine wherein a drum is stopped prior to draining, and alternatively not stopping the drum is also feasible [0171] .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sa (US20060087263A1) discloses a method for a washing machine a rotation speed of a motor is reduced to prevent overheating of the motor (abstract).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu (US20180066389A1) discloses a laundry method wherein a first washing can be longer in duration than a subsequent washing [0039 & 0097].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US20120060301A1) discloses a laundry method wherein tub and pulsator rotation are varied with respect to order and time (see Fig.7).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koo (KR20030049724A) discloses a method for a washing machine wherein a motor temperature is decreased by stopping the motor (abstract).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Im (US20160053422A1) discloses a method for a washing machine (abstract) wherein hot water is supplied to the tub when a rotation of the tub is stopped (see Fig.7).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Didat (US20160201245A1) discloses a method for a washing machine wherein temperature of a motor is controlled by shortening or pausing certain washer operations (abstract).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hong (KR20110089988A) discloses a method for a washing machine (abstract) wherein a motor is controlled by to prevent overheating by adjusting water supply [0044-0045 & 0050].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Albayrak (EP1702096B2) discloses a method for controlling a laundry device (abstract) wherein controlling a temperature of a motor allows for preventing for overheating by utilizing reduced motor rotation speed [0016].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US20040045097A1) discloses a method for a washing machine (abstract) wherein pulsator and tub rotation sequences are alterable and variable (see Figs.3-25).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung (KR20030045447A) whose teachings are disclosed by the written opinion of the international searching authority submitted by applicant on 02/19/2020, and will not be discussed here for the sake of brevity.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711